DETAILED ACTION
Response to Amendment
The Amendment, filed on 02/18/2022 has been entered and acknowledged by the Examiner.
Claims 1-11 are pending in the instant application.

Terminal Disclaimer
	A timely filed Terminal Disclaimer was submitted and approved on 09/14/2021.
Double Patenting
	In light of the approval of the timely filing of the Terminal Disclaimer, the previous rejections of claims 1-5 under non-statutory double patenting of US Patent No. 11,048,034 and US Patent No. 10/989,858 are hereby withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a plurality of flat light guide plate units each comprising a light guide plate, a light source unit, a cover covering a light
emission surface of the light guide plate, and a case disposed on a back surface
side of the light guide plate; and a base to which the plurality of light guide plate
units are attached so as to be laid over an attachment surface of the base,
wherein the attachment surface is divided into sections for attaching the plurality
of light guide plate units such that the plurality of light guide plate units are laid
over the attachment surface, and each of the sections is positioned on a circuit
board for driving the light source unit, and a fixing portion for detachably fixing
the light guide plate unit to the base’ including the remaining limitations.
Claims 2-11 are allowable, at least, because of their dependencies on
claim 1.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879